IN THE UNITED STATES DISTRICT COURT F 7
FOR THE DISTRICT OF MONTANA L EF D
HELENA DIVISION Wy; 2
”

JEROMEY G. JONES,
CV 18—75—H-DLC-JTJ
Plaintiff,

vs. ORDER
MONTANA STATE PRISON, JIM

SALMONSEN, and TERRIE
STEFALO,

 

Defendants.

 

United States Magistrate Judge John T. Johnston entered his Order
and Findings and Recommendations in this case on May 31, 2019, recommending
that Defendants Montana State Prison and the Montana State Prison Custodian be
dismissed. (Doc. 20 at 6.) Jones did not file an objection and so has waived the
right to de novo review of Judge Johnston’s Findings and Recommendations. 28
U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings and
recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,
1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear
error exists if the Court is left with a “definite and firm conviction that a mistake
has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). Reviewing for clear error and finding none,

-|-
IT IS ORDERED that Judge Johnston’s Order and Findings and
Recommendations (Doc. 20) are ADOPTED IN FULL and Montana State Prison

and the Montana State Prison Custodian are DISMISSED.

that thet

Dana L. Christensen, Chief Judge
United States District Court

DATED this 23 May of June, 2019.
